PER CURIAM.
This is an appeal taken by the plaintiff from a judgment in favor of the defendant.
[1] The notice of appeal states that the appeal will bring up for review an order made by a justice of the Municipal Court, before whom the case was once tried, setting aside a judgment in favor of the plaintiff and ordering a new trial. No appeal was taken from that order, and the plaintiff appeared upon the day fixed for a néw trial and proceeded therewith without objection. He is thereby precluded from now contesting the validity of- that order, which could only be done upon appeal therefrom.
[2] Upon the merits of this appeal there was nothing but a question of fact, with conflicting evidence, and the judgment, not appearing to be against the weight of evidence, should not be disturbed.
Judgment affifmed, with costs.